             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CR 47

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )                   ORDER
WANDA SKILLINGTON GREENE                   )
                                           )
                 Defendant.                )
_________________________________          )

      This matter is before the Court on the Joint Motion to Seal (Doc. 96),

which requests that the Court seal Defendant’s Memorandum in Support of

Motion to Extend Reporting Date (Doc. 95).

      The Court has considered the Motion to Seal, the public’s interest in

access to the Memorandum in Support of Motion to Extend Reporting Date,

and alternatives to sealing. The Court determines that sealing is necessary in

this case, and that less restrictive means of handling the information are not

sufficient. The sealing ordered herein shall be permanent, subject to further

Order of the Court.

      Accordingly, Defendant’s Motion to Seal (Doc. 96) is GRANTED, and

Defendant’s Memorandum in Support of Motion to Extend Reporting Date

(Doc. 95) shall be SEALED and remain sealed until further Order of the Court.


                                  Signed: September 24, 2019
